Exhibit (c)(2) Project Baseball Presentation to the Special Committee of SkyTerra Communications September 22, Indexed Share Price Performance Gain/(Loss) Indexed to 100% Sector Trading Update Last Twelve Months Project Baseball 2 Source FactSet ICOG (67%) •Over the last twelve months,share price performance for thekey sector players has beenmixed –CLWR has outperformed dueto positive news regardingsatellite launches and thelikelihood that incrementalfunding is available –SKYT has rallied from itslows on the basis ofHarbinger’s fundingcommitments –ICOG has underperformedas its subsidiary, ICO NorthAmerica, filed for Chapter 11in May SKYT (24%) TSTR (23%) Nasdaq (6%) CLWR (20%) SKYT Stock Price Performance Last Twelve Months 3 Share Price Volume $000s $ Project Baseball Note 1.Premium to current Harbinger Indicative Proposal of $5 2.52 week high and low are calculated using intra-day prices 9/22/08 SKYT, ICO Global andQualcomm signagreement enablingintegration of satellitecommunications intomass market cellularhandsets and devices 11/10/08 SKYTannounces 3Qresults 8/10/09 SKYT announces 2Qresults 5/1/09 SKYT announces 1Qresults 2/25/09 SKYT announces 4Qresults 8/24/09 SKYT applies for $37MMin broadband stimulusmoney 5/27/09 SKYT moves satellitelaunch contract from SeaLaunch to InternationalLaunch Services (ISL) 1/1/09 SKYT receives Tranche 1of $150MM fromHarbinger Harbinger IndicativeProposal $5.00 4/1/09 SKYT receives Tranche 2of $175MM fromHarbinger 7/1/09 SKYT receives Tranche 3of $75MM from Harbinger Premium Analysis Price Premium (1) Current $3.40 47% 52-Week High (2) 5.00 0% 52-Week Low (2) 0.80 525% LTM Average 2.83 77% 90 Day Average 3.07 63% 30 Day Average 3.22 56% 10 Day Average 3.18 57% Valuation at Selected Prices SKYT Valuation Matrix Project Baseball 4 Notes 1.Represents pro forma debt including Boeing deferral and remaining Harbinger funding tranche due in January 2010 2.Represents unconsolidated investment in Terrestar of $8MM 3.Assumes bonds trading at $0.62 and Boeing deferral trades at par At Market Analysis at Selected Prices $MM, unless otherwise noted $3.40 $4.00 $5.00 $10.00 Premium Over: Current Stock Price $3.40 0% 18% 47% 194% 52-Week High 5.00 (32%) (20%) 0% 100% 52-Week Low 0.80 325% 400% 525% 1150% Avg.
